Citation Nr: 0840850	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for PTSD.  

In August 2008, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2002, the RO 
denied a claim of entitlement to service connection for PTSD.  

2.  Evidence received since the March 2002 RO decision bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the appellant's claim.

3.  The veteran has PTSD that is related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's March 2002 decision which denied a claim of entitlement 
to service connection for PTSD, and the claim for service 
connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  

2.  PTSD was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.159, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In a rating decision, dated in March 2002, the RO denied a 
claim for service connection for PTSD.  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002).  

In December 2005, the veteran filed to reopen the claim.  In 
March 2006, the RO denied the claim, which it characterized 
as a claim for service connection (as opposed to a "new and 
material" claim).  Regardless of the determination reached 
by the RO, the Board must find that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The most recent and final denial of this claim was in March 
2002.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in March 2002 included the veteran's 
service records, which showed that his awards included the 
Combat Infantryman Badge (CIB), that his military occupation 
specialty was light weapons infantryman, and that he served 
in Vietnam for six months and four days.  

The Board notes that the veteran's award of the CIB is 
sufficient to establish the veteran's participation in 
combat.  Therefore, the veteran's lay testimony alone may 
establish the occurrence of a claimed inservice stressor, and 
under the circumstances, the issue of verified stressors need 
not be further discussed.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).  
 
The veteran's service medical records were also of record.  
They indicated that the veteran was a member of a LRRP unit 
(long-range reconnaissance patrol) with the 82nd Airborne 
Division in Vietnam.  They did not show any treatment for 
psychiatric symptoms.  

The post-service medical evidence consisted of VA reports, 
dated between 1986 and 2002.  VA progress notes, dated in 
2001, showed that the veteran was diagnosed with PTSD, and 
alcohol dependence.  A VA examination report, dated in 
February 2002, contained an Axis I diagnosis of alcohol 
dependency.

At the time of the RO's March 2002 decision, there was 
conflicting evidence as to whether the veteran has PTSD.  In 
its decision, the RO determined that the February 2002 VA 
examination report was more probative than the VA progress 
notes, and that the veteran did not have PTSD.

Evidence received since the March 2002 decision includes VA 
progress notes, dated between 2001 and 2008.  The 2001 
progress notes are duplicative.  Progress notes, dated 
between 2005 and 2008, show that the veteran complained of 
psychiatric symptoms that included anxiety, depression, 
nightmares, flashbacks, and avoidance of crowds, and that he 
was prescribed Celexa for control of his psychiatric 
symptoms.  These progress notes show that he was repeatedly 
diagnosed with PTSD, with a number of diagnoses of alcohol 
dependence (sometimes characterized as "in partial 
remission").  His Axis IV diagnoses included notations of 
stressors characterized as "moderate" and "moderate 
severe."  His global assessment of functioning (GAF) scores 
ranged between 45 and 50.  A February 2006 VA examination 
report shows that the Axis I diagnosis was alcohol dependency 
in early remission.  

This evidence, which was not of record at the time of the 
March 2002 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material.  Notwithstanding the February 2006 
VA examination report, this evidence shows that the veteran 
has repeatedly been diagnosed with PTSD over the last four 
years, with GAF scores between 45 and 50.  These GAF scores 
suggest serious PTSD symptoms or any serious impairment in 
social, occupational or school functioning due to PTSD.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994).   In addition, the 
Axis IV diagnoses of "moderate" to "moderately severe" 
stressors indicate that the veteran's military experience 
represents an "etiologically significant psychosocial 
stressor" as well as a connection between his PTSD and his 
service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
381-82 (1998).  The Board therefore finds that the submitted 
evidence raises a reasonable possibility of substantiating 
the claim, and the claim is therefore reopened.  

II.  Service Connection

The Board further finds that the evidence warrants the 
conclusion that the veteran has PTSD due to his service.  In 
this regard, the veteran's service records indicate that he 
served in a small reconnaissance unit and that he was awarded 
a CIB.  The aforementioned VA progress notes show that the 
veteran has repeatedly been diagnosed with PTSD since 2001, 
with GAF scores indicative of significant impairment, and 
Axis IV diagnoses linking PTSD to the veteran's service.  
Although the Board has considered the two VA examination 
reports, in which the examiners indicated that the veteran 
does not have PTSD, the most recent of these reports is over 
21/2 years old, and a considerable amount of medical evidence 
has been added to the record since this examination which 
shows that the veteran was repeatedly diagnosed with PTSD.  
In addition, although the February 2006 VA examiner indicated 
that testing did not support a PTSD diagnosis, the claims 
file includes a number of VA progress notes (dated both 
before and after that examination report) which show that the 
veteran's PTSD diagnoses were based on mental status 
examinations, and that his PTSD screens were noted to be 
positive.  See e.g., VA progress notes, dated in October 
2005, March and May of 2007.  Therefore, resolving all doubt 
in the veteran's favor, the Board finds that the evidence is 
at least in equipoise, and that service connection for PTSD 
is warranted. 

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6,2000) (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.

In this case, in a letter, dated in January 2006, the veteran 
was notified of the VCAA, and of his duties to obtain 
evidence.  Furthermore, as the Board has fully granted the 
veteran's claim for service connection, the Board finds that 
a detailed discussion of the VCAA is unnecessary.  Any 
potential failure of VA in fulfilling its duties to notify 
and assist the veteran is essentially harmless error.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for PTSD is granted.  


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


